NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CORNELL D.M. JUDGE CORNISH,
Plaintiff-Appellant,
V.
DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR INTELLECTUAL PROPE_RTY
AND DIRECTOR OF THE UNITED STATES
PATENT AND TRADEMARK OFFICE, UNITED
STATES PATENT AND TRADEMARK OFFICE,
HARRY I. MOATZ, DIRECTOR, OFFICE OF
ENROLLMENT AND DISCIPLINE, AND WILLIiAM J.
GRIFFIN, STAFF ATTORNEY, OFFICE OF
ENROLLMENT AND DISCIPLINE,
Defen,dants-Appellees.
2011-1041
Appeal from the United States District C0urt for the
District of C0lumbia in case n0. 07-CV-1719, Judge Rich-
ard W. R0be1'ts.
0N M0T10N
ORDER

CORNISH V. KAPPOS 2
Cornel1 D.M. Judge Cornish moves to correct his
opening brief and for leave to file supplemental briefs.
Cornish also moves for an extension of time to file a
corrected reply brief
Upon consideration there0f,
lT IS ORDERED THATZ
(1) The motion concerning the opening brief is
granted to the limited extent that Cornish may file a
corrected opening brief within 30 days of the date of filing
of this order. Cornish may not file supplemental briefs.
The motion concerning the reply brief is denied as Inoot.
Cornish may not file a reply brief until after the appellees
file their brief.
(2) The appellees should calculate their brief due date
from the date of service of Cornish's corrected opening
brief
FoR THE CoURT 1
"lAN 2 1 2011 /s/' Jan Horbaly
Date J an Horbaly
Clerk
cc: Cornell D.M. Judge Cornish
Raymond T. Chen, Esq.
FIl£D
88 lJ.s. connor ¢u=~PEALsFo¢z
THE FE!JERAL cIRcUrF
JAN21 2011
1AN l*Ii`cBALY
CLEE'K